Relator has appealed from an order of the County Court of Clinton County dismissing a writ of habeas corpus and remanding him to the custody of the warden of ClintonPrison. Relator was indicted by the grand jury of Dutchess county for the crimes of robbery in the first degree and grand larceny in the first degree. After trial he was convicted. Thereafter the district attorney filed an information against him accusing him of having been previously convicted of a felony, namely, assault with intent to rob while armed with a dangerous weapon, which crime was alleged to have been committed at Pittsfield, Mass. Relator acknowledged that he was the same person. Thereupon he was sentenced to Sing Sing Prison for a term of not less than thirty years nor more than sixty years, and he was given an additional term of not less than five years nor more than ten years for committing the crime while armed. Relator’s sentence was proper. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.